Title: From Benjamin Franklin to Edward and Jane Mecom, 30 December 1756
From: Franklin, Benjamin
To: Mecom, Edward,Mecom, Jane


Dear Brother and Sister
Philada. Dec. 30. 1756.

You will receive this by the Hand of your Son Benjamin, on whose safe Return from the West Indies I sincerely congratulate you. He has settled Accounts with me, and paid the Ballance honourably. He has also clear’d the old Printing House to himself, and sent it to Boston, where he purposes to set up his Business together with Bookselling, which, considering his Industry and Frugality, I make no doubt will answer. He has good Credit and some Money in England, and I have help’d him by lending him a little more; so that he may expect a Cargo of Books and a Quantity of new Letter in the Spring; and I shall from time to time furnish him with Paper. We all join in Love to you and yours, I am Your Loving Brother
B Franklin
